Judgment unanimously affirmed. Memorandum: Viewed in the light most favorable to the People, the evidence of defendant’s accessorial conduct is legally sufficient to support her conviction (see, Penal Law § 20.00; People v Ford, 66 NY2d 428). Her knowing participation in the criminal activity provided a reasonable basis from which the jury could infer that she acted with the requisite mental culpability (see, People v McClary, 138 AD2d 413; cfi, People v Letizia, 122 AD2d 555, Iv denied 68 NY2d 814). We also find that the testimony of the accomplices is sufficiently corroborated by the testimony of nonaccomplice witnesses and by defendant’s written confession, which was received in evidence (see, CPL 60.22; People v Moses, 63 NY2d 299). Finally, both the Sandoval ruling and the court’s instructions to the jury were proper. (Appeal from judgment of Ontario County Court, Reed, J. — burglary, second degree; grand larceny, fourth degree.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.